          Case 1:19-cr-00606-SHS Document 94 Filed 03/02/21 Page 1 of 2




                                                       March 1, 2021

BY EMAIL & ECF

Honorable Sidney H. Stein
United States District Judge                                        MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Delowar Hossain,
               (S1) 19 Cr. 606 (SHS)

Dear Judge Stein:

        We write on behalf of the parties regarding the defense’s request for access to the records
and papers used in connection with the constitution of the Qualified Jury Wheel and prospective
venire panel in the above-captioned case. Dkt. No. 86.

       We respectfully request the Court’s authorization for Rhonda Mayers-Best, the Jury
Administrator for the Southern District of New York, to speak with us and counsel for the
government regarding the constitution of the Master and Qualified Jury Wheels and the
empanelment of the venire in connection with various trial dates as set forth below. In particular,
we respectfully request that the Court endorse this letter motion and permit Ms. Mayers-Best to
speak with the parties about the following topics:

       1. The role of the Jury Administrator as it relates to qualifying and empaneling a petit
          venire;
       2. How and when the Master Wheel is refilled, and how that may change (if at all) in light
          of the September 1, 2021 deadline set by the Amended Plan for the Random Selection of
          Grand and Petit Jurors in the SDNY;
       3. How and when the Qualified Wheel is refilled;
       4. The anticipated date for petit jury summons to be mailed and responses received based
          on various trial dates, including those in July, September, or as the Court otherwise
          directs;
       5. The role of the SDNY’s Supplemental Juror Questionnaire concerning COVID-19 in
          replenishing the Qualified Wheel from the Master Wheel;
       6. The role of the SDNY’s Supplemental COVID-19 questionnaire in summoning
          members of the Qualified Wheel for the petit venire; and
       7. Any other matter related to the petit jury-selection process that the parties agree is
          necessary to prepare or oppose a fair cross-section challenge to the venire.
          Case 1:19-cr-00606-SHS Document 94 Filed 03/02/21 Page 2 of 2



        Following our discussion with Ms. Mayers-Best, we will write the Court with a new joint
request for the release of certain jury-related data pursuant to Section 1867 of the Jury Selection and
Service Act and in accordance with the parties’ proposed protective order.

                                                       Respectfully Submitted,



                                                       Andrew J. Dalack, Esq.
                                                       Amy Gallicchio, Esq.
                                                       Assistant Federal Defenders

                                                       Counsel for Delowar Hossain

Cc:    AUSA David W. Denton, Jr.
       AUSA Jessica K. Fender



The Court authorizes Rhonda Mayers-Best, the Jury Administrator for the Southern District of
New York, to speak with the government and the defense regarding the matters set forth above.

Dated: New York, New York
       March 2, 2021




                                                   2
